Citation Nr: 1726566	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  09-43 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, other than PTSD.

2.  Entitlement to service connection for hypertension, claimed as secondary to PTSD.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to a service-connected disability.


REPRESENTATION

Veteran represented by: Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Spouse


ATTORNEY FOR THE BOARD

A. Snoparsky, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1960 to August 1964.  The Veteran also had service with the Massachusetts Army National Guard and the Virginia Army National Guard.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

This matter was previously before the Board in September 2016 and was remanded for further development of the evidence.  

This case was returned to the Board in an April 2017 joint motion for remand (JMR) to reconcile the reliance upon a March 2014 VA examination in one part of the Board's decision and the dismissal of the same VA examination in another part of the Board's decision.  The Board notes that the Veteran has been granted the full benefit that was the subject of this JMR.  

The claims file is now entirely in VA's secure electronic processing system, Virtual VA and Veterans Benefits Management System (VBMS).'

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT
1.  The Veteran's psychiatric disorder, diagnosed as an anxiety disorder, was incurred in and caused by the Veteran's active duty service.

2.  The Veteran's diagnosed essential hypertension was not proximately caused or aggravated by his service-connected PTSD, nor was it caused by or incurred during his active duty service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric disorder, other than PTSD, are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, Diagnostic Code (DC) 9400 (2016).

2.  The criteria for service connection for hypertension, claimed as secondary to PTSD, are not met.  38 U.S.C.A. §§ 1110 , 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist and to Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist, and the Veteran has not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Legal Criteria

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) a current disability, (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury, and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by an established service-connected disability.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record. 

In ascertaining the competency of lay evidence, the Courts have generally held that while a layperson is competent to testify to his symptoms, a layperson is not capable of opining on matters requiring medical knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), Bostain v. West, 11 Vet. App. 124 (1998), Charles v. Principi, 16 Vet. App. 370 (2002).  

A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016) (providing, in pertinent part, that reasonable doubt will be resolved in favor of the veteran).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

III.  Service connection for a psychiatric disability, other than PTSD

The Veteran was diagnosed with an anxiety disorder in March 2014.  The remaining questions are whether there was an in-service incurrence or aggravation of this anxiety disorder and whether there is a nexus between the Veteran's current diagnosis and that in-service event.

The Veteran suffered a military sexual trauma (MST) in service after which the Veteran states that he has suffers continuous anxiety symptoms.  The Veteran has testified that shortly after the incident, he told one of his friends of the assault, which the friend subsequently confirmed in a buddy statement.  The Veteran also states that after his military service, he started experiencing daily anxiety and apprehension.  The Veteran's stepson submitted a statement saying that the Veteran has become less and less tolerable and that the Veteran needs help.  Additionally, the Veteran's wife submitted a statement saying that she met the Veteran in 1998 and that she could tell right away something was wrong.  The Veteran's wife reported that the Veteran would pace, talk to himself, cry, and yell at her.  

The Veteran's STRs are negative for any medical practitioner notation of the Veteran suffering from anxiety symptoms.  The Veteran's medical records from May 1968, March 1969, September 1975, February 1976, and July 1996 showed that the Veteran did not suffer from nervous trouble. 

A medical record from June 2008 noted that the Veteran was speaking rapidly, displaying mild anger, and grinning with anxiety.

The Veteran was afforded a VA examination in March 2014.  The examiner diagnosed the Veteran with an anxiety disorder  and opined that the Veteran's anxiety disorder was not related to his military service, and was most likely due to other traumas the Veteran had suffered in his life.  The examiner noted the Veteran did not start complaining of psychiatric trouble until 2008.

The Veteran has explained on multiple occasions why he did not report his symptoms or seek treatment.  In January 2008, the Veteran stated that he did not seek treatment for his symptoms because he just sucked it up and didn't want to be a wuss. In March 2008 the Veteran stated that he didn't tell anyone of the trauma because back then, you kept your mouth shut and because he was afraid of being killed.  In an October 2012 hearing, the Veteran testified that he did not report his MST because of fear of reprisal.  

While many of the Veteran's medical records are free from any complaints or treatment of anxiety, some of the Veteran's more recent medical records do show that the Veteran suffers from anxiety.  Additionally, the Veteran has testified that he has had symptoms of anxiety since his trauma in the military and has offered credible explanations for why he did not seek treatment for these symptoms.  The buddy statements submitted on behalf of the Veteran show that the Veteran has continued to struggle with anxiety symptoms.  The Board finds that the evidence is at least in equipoise and that the benefit of the doubt applies.  Therefore, the Board finds that service connection for an anxiety disorder is warranted.

IV.  Service connection for hypertension, claimed as secondary to PTSD

The Veteran contends that his hypertension is the result of his service-connected PTSD.  

The Veteran was diagnosed with hypertension in May 2003.  The remaining question is whether the Veteran's hypertension is proximately due to or aggravated by his PTSD. 

The Veteran was afforded a VA examination for his hypertension in October 2016.  The examiner reviewed the Veteran's claims file.  The examiner noted that while the Veteran was diagnosed with hypertension in May 2003, the same examiner did not describe a nexus between the Veteran's hypertension and his PTSD.  The examiner noted that the Veteran was diagnosed with essential hypertension in September 2016, which the examiner opined is evidence against aggravation of hypertension due to PTSD or any other mental condition.  The examiner stated that "essential" means that the Veteran's form of hypertension is a condition that is not secondary to another condition.  The examiner explained that the Veteran's STRs upon separation were absent for mentions of high blood pressure.  The examiner also reviewed the sources submitted by the Veteran in March 2010 regarding the link between hypertension and cardiovascular disease.  The examiner opined that while the sources supported an association between PTSD and cardiovascular disease, that association was not the same as causation and that the examiner did not find support (with a 50 percent probability) for a cause and effect relationship between PTSD and the development of a chronic condition of hypertension.  After reviewing the medical literature and a detailed medical record review, the examiner opined that it was less likely than not that the Veteran's hypertension was proximately due to or aggravated by his service-connected PTSD.  

The Board has also considered the Veteran's statements regarding his belief that his hypertension was proximately caused by or aggravated by his PTSD.  However, laypersons have been found not to be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  While the Veteran is competent to testify as to the symptoms he experienced due to his hypertension and PTSD, he is not competent to state that there is a causal connection between the two conditions.  Therefore, because the preponderance of the evidence, both objective and subjective, is against the weight of the claim, the benefit of the doubt doctrine does not apply.  The Veteran's claim for secondary service connection for hypertension is denied.

The Board has also considered whether the Veteran's hypertension is directly related to his active duty military service.  Even if the Veteran is found not to be entitled to service connection for his hypertension due to his PTSD, the claim must still be reviewed to determine if service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The questions are whether there was an in-service incurrence or aggravation of the Veteran's presently diagnosed hypertension and whether the Veteran's current hypertension is due to his active duty service.

The Veteran's STRs are free from any complaints or treatment for hypertension.  The Veteran's blood pressure on his active duty entrance exam was listed as 120/76.  In his active duty exit examination, the Veteran's blood pressure was listed as 118/70.  In the Veteran's annual exam in March 1969, his blood pressure was noted to be 134/62. In a doctor's visit in September 1975, the Veteran's blood pressure was noted to be 110/70.  In a doctor's visit in February 1976, the Veteran's blood pressure was noted to be 118/70.  In July 1996, in a doctor's visit, the Veteran's blood pressure was noted to be 132/88.  In a doctor's appointment in March 1999, the Veteran's blood pressure was listed to be 140/90.  

In May 2003, a doctor noted that the Veteran presented with hypertension, but stated that the pressure was up that day likely because the Veteran was stressed.  On that visit, the Veteran's blood pressure was 155/90.  In a June 2008 psychiatry progress note, the Veteran's blood pressure was noted to be 170/113, but the Veteran acknowledged that his pressure may have been up that day because of his behavior and the coffee he had that morning.  In an April 2009 doctor's visit, the Veteran's blood pressure was noted to be 153/97.  In October 2009, the Veteran was confirmed to have essential hypertension.  

In an October 2016 VA examination, the examiner noted that he reviewed the Veteran's medical records, including his reserve medical records.  The examiner noted that the Veteran responded "no" in March 1969 as to whether he has or has ever had high or low blood pressure.  The examiner also took note of the Veteran's blood pressure readings during his entrance and exit from active duty medical examinations.  The examiner noted that the Veteran's first reported high blood pressure problems were in 1996, which was over thirty years after his separation from active duty service.  The examiner noted that in July 1996, the Veteran's blood pressure reading was 132/88.  The examiner also noted that in response to a March 2001 stress test, after exercise, that the Veteran's blood pressure was at an appropriate response rate.  The examiner noted that in a January 2006 examination, the Veteran's blood pressure reading was 170/110.  The examiner noted that in February 2006, the Veteran's blood pressure reading was 138/80.  The examiner noted that in December 2007, in a primary care doctor's note, the Veteran's blood pressure was 135/78.  The examiner noted that in July 1998, the Veteran's doctor observed that the Veteran's blood pressure was normal at home.  The examiner did note that the Veteran took medication for his blood pressure and that during this examination, the Veteran's blood pressure readings were 157/84, 140/80, 142/82 with an average of 146/82.  The examiner noted that in 2003, the Veteran was diagnosed with hypertension and that the Veteran's pressure was up due to stress, but the physician did not offer a nexus in that 2003 note.  
The October 2016 examiner opined that the Veteran's diagnosis of essential hypertension was less likely than not related to the Veteran's service.  The examiner stated that there was no mention of hypertension or high blood pressure readings in the Veteran's military records.  The examiner also noted that the Veteran's hypertension had its onset approximately thirty years after separation from active duty.  The examiner opined that the Veteran had other risk factors that would cause his hypertension such as increasing age, weight gain, family history, and dyslipidemia.  Therefore, because the Veteran's hypertension was not caused by or aggravated by the Veteran's active duty service and because there is no nexus between the Veteran's current hypertension and his active duty service, direct service connection for hypertension is denied.

The preponderance of the evidence is against the Veteran's claim for direct service connection for his diagnosed hypertension and the benefit of the doubt doctrine does not apply.  

ORDER

Service connection for a psychiatric disability, other than PTSD, is granted.

Service connection for hypertension, claimed as secondary to PTSD, is denied.


REMAND

The Board regrets the delay, but in this case, the issue of entitlement to a TDIU must be deferred pending the rating of the Veteran's now service-connected anxiety disorder.  See Harris v. Derwinski, 1 Vet. App. 180 (1990) The Veteran does not currently meet the schedular rating for a TDIU, but may after the assignment of a rating by the RO for his anxiety disorder.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should obtain any of the Veteran's outstanding medical records and associate them with the claims file.

2.  The AOJ should then rate the Veteran's service-connected anxiety disorder.

3.  If the AOJ finds that it does not have enough information to rate the Veteran's service-connected anxiety disorder, the AOJ should schedule the Veteran for a VA examination to obtain the necessary information.

4. Following the rating of the Veteran's anxiety disorder, readjudicate the claim for entitlement to a TDIU.

5.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and to his representative, and allow for an adequate period of time for response.  Thereafter, return the appeal to the Board for review, if necessary.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


